PER CURIAM.
Appellant timely appeals the summary denial of his motion for costs following appellee’s voluntary dismissal of her petition for injunction against domestic violence. This case is indistinguishable from Harrison v. Francisco, 884 So.2d 239 (Fla. 2d DCA 2004), where the court reversed for an evidentiary hearing following the summary denial of appellant’s motion for costs. The cases cited by appellee are distinguishable, as they address an award of attorney’s fees, which is not the subject of this appeal. Accordingly, we reverse and remand with instructions for the trial court to hold an evidentiary hearing on appellant’s motion for costs.

Reversed and remanded.

TAYLOR, HAZOURI and LEVINE, JJ., concur.